SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K YEARLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended July 31, 2010 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-02555 Exobox Technologies Corp. (Name of Small Business Issuer in its charter) Nevada 88-0456274 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 5780 Avenida Robledal, Pensacola, Florida (Address of principal executive offices) (Zip code) (Former name or former address, if changed since last report.) 206½ South Broadway Pittsburg, Kansas 66762 (850) 384-3009 (Telephone number, including area code) Securities registered under Section 12(g) of the Exchange Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o Yesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark if disclosure if delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State issuer’s revenues for its most recent fiscal year. $14,420The issuer elects to file under3-11 of Reg SX State the aggregate market value of the voting stock held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of a specified date within the past 60 days. The aggregate market value of the common stock held by non-affiliates of the registrant was approximately $593,700, based on the closing price on the OTCBB market on November 13, 2010. As of November 30, 2010, approximately 415,771,591 shares of the registrant's common stock were outstanding. EXOBOX TECHNOLOGIES CORP. FORM 10-K FOR THE YEAR ENDED JULY 31, 2010 INDEX PART I.FINANCIAL INFORMATION Page No. Item 1. Financial Statements Balance Sheet as of July 31, 2010 and July 31, 2009 3 Statements of Operations for the year ended July 31, 2010 and 2009 4 Statements of Cash Flows for the year ended July 31, 2010 and 2009 5 Notes to the Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 12 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Recent Sales of Unregistered Securities 13 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 Signatures 15 2 EXOBOX TECHNOLOGIES CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS (Unaudited) July 31, 2010 July 31, 2009 ASSETS Current Assets: Cash $
